Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT AS OF DECEMBER 31, 2014 NATURAL HEALTH TRENDS CORP. A DELAWARE CORPORATION Name Jurisdiction NHT Global, Inc. United States (Delaware) NHTC International, LLC United States (Delaware) NHT Global (Canada) Company Canada NHTC Holding Company Cayman Islands NHT Global Taiwan Company Cayman Islands NHTC Trading Company Cayman Islands NHT Global CIS Company Cayman Islands NHT Global (China) Commodities Co., Ltd. China NHT Global Hong Kong Limited Hong Kong Natural Health Trends Japan, Inc. Japan NHTC Global Singapore Pte. Ltd. Singapore NHTK Ltd. South Korea NHT Slovenia, Ltd. Slovenia NHT Global Europe S.R.L. Italy The names of omitted subsidiaries when considered in the aggregate as a singlesubsidiary do not constitute a significant subsidiaryas of the end of the year covered by this report.
